



Exhibit 10.13




CERNER EXECUTIVE SEVERANCE AGREEMENT
This Cerner Executive Severance Agreement (this “Executive Severance
Agreement”), effective as of December 14, 2017 (the “Effective Date”), is a
supplement to and amendment of the employment agreement dated July 14, 2003
between John T. Peterzalek (“you”/“your”) and Cerner Corporation, a Delaware
corporation (“Cerner”).
RECITALS
A.
You are the Executive Vice President, Worldwide Client Relationships of Cerner
and have been employed by Cerner since July 14, 2003. You have been the
Executive Vice President, Worldwide Client Relationships of Cerner since October
1, 2017.



B.
You entered into an employment agreement with Cerner dated July 14, 2003 (your
“Employment Agreement”) and a mutual arbitration agreement with Cerner dated
November 23, 2015.



C.
You and Cerner wish to amend your Employment Agreement by adding contractual
severance terms as set forth in this Executive Severance Agreement.



D.
In consideration for your continuing employment with Cerner, the restricted
stock granted to you on December 14, 2017, the potential severance payments and
potential acceleration of the vesting of outstanding equity incentive awards
described herein, the potential benefits to you in the event of a Change in
Control, and other good and valuable consideration, the receipt and sufficiency
of which you and Cerner hereby acknowledge, you and Cerner hereby agree to the
following supplemental terms and conditions to your Employment Agreement.



E.
Definitions of capitalized terms used but not otherwise defined herein can be
found in Appendix A.



AGREEMENT
In consideration of the mutual covenants, promises, and obligations set forth
herein, the parties agree to amend and supplement your Employment Agreement as
follows:
1.
PARAGRAPH 2 MODIFICATION. Paragraph 2 of your Employment Agreement is deleted in
its entirety and replaced with the following:



2.     EMPLOYMENT RELATIONSHIP; SEVERANCE AND BENEFITS.
A.
Type. To the extent permitted by law, your employment relationship with Cerner
is “at will,” which means that you may resign from Cerner at any time, for any
reason or for no reason at all, and without advance notice (except as described
below). It also means that Cerner may terminate your employment at any time -
for any legally permitted reason or for no reason at all and without advance
notice, subject to Cerner’s potential obligations to you under Paragraph 2.C
below.



B.
Resignation and Termination.



1.
Termination by Cerner. Cerner may terminate your employment (i) at any time with
or without Cause, or (ii) upon your Disability. Your employment with Cerner
shall be deemed automatically terminated upon your death. Upon a termination of
your employment by Cerner with Cause, due to your death or on account of
Disability (each an “Ineligible Severance Event”), Cerner shall pay you within
thirty (30) days following your last day of employment (x) any accrued but
unpaid base salary, (y) any owed reimbursements for unreimbursed business
expenses properly incurred by you prior to your termination date, which shall be
subject to and paid in accordance with Cerner’s expense reimbursement policy;
and (z) such employee benefits (including equity compensation or cash bonuses
earned as of the termination date but not yet paid), if any, to which you may be
entitled under Cerner's employee benefit plans as of






--------------------------------------------------------------------------------





your termination date; provided that, in no event shall you be entitled to any
payments in the nature of any other severance or termination payments (such as
under Cerner’s Enhanced Severance Pay Plan). Those amounts described in this
Paragraph 2.B.1 (x), (y) and (z) are referred to herein collectively as the
"Accrued Amounts." Payment upon termination of your employment by Cerner for any
reason other than an Ineligible Severance Event is covered by Paragraph 2.C.
  
2.
Termination by You. You may resign from your employment with Cerner at any time
upon written notice to Cerner of your intention to resign from employment. Any
resignation notice must be submitted to Cerner at least thirty (30) days prior
to your intended last day of employment. Cerner, however, reserves the right
either to accelerate your last day of employment or to allow your intended last
day of employment to stand. If you resign with fewer than thirty (30) days’
notice, or if you actually leave Cerner’s employ prior to expiration of the
notice period without the permission of Cerner, then you agree that (to the
extent permitted by law) no Accrued Amounts from the date you submitted your
resignation notice to your last day of employment will be owed or paid to you by
Cerner. All other Accrued Amounts will be paid. You may also terminate your
employment hereunder upon written notice to Cerner in the event of a
Constructive Termination (before a Change in Control) or for Good Reason (after
a Change in Control) and, subject to you satisfying your obligations under
Paragraph 2.C.3 (Severance Agreement and Release), be entitled to certain
severance and benefit compensation as provided in Paragraph 2.C.

 
You agree to report to Cerner the identity of your new employer (if any) and the
nature of your proposed duties for that employer.
C.
Severance and Benefits.



1.
Non-Change in Control - Termination by Cerner for other than an Ineligible
Severance Event or Resignation following Constructive Termination. Subject to
you satisfying your obligations under Paragraph 2.C.3. (Severance Agreement and
Release), if, prior to a Change in Control or at any time after twelve (12)
months following a Change in Control, (i) Cerner terminates your employment
other than in connection with an Ineligible Severance Event or (ii) you resign
from employment following a Constructive Termination, Cerner will within sixty
(60) days (or later if required by Code Section 409A) of your termination of
employment:



a.
Pay you your Accrued Amounts; and



b.
Commence severance payments to you equal to the sum of (i) two (2) year’s base
salary (based on your annual base salary at the time of your termination), plus
(ii) two (2) times the average annual cash bonus you received from Cerner during
the three (3) years preceding the termination of your employment, less (iii)
normal tax and payroll deductions. Such severance pay will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays;
and



c.
Commence payments to you having an aggregate value equal to twenty-four (24)
times the difference between the monthly COBRA continuation premium cost to
cover you and your dependents (to the extent covered under Cerner's health,
vision and dental the plans on the date of your termination of employment) under
Cerner's health, vision and dental plans in effect as of the date of your
termination and the monthly amount you were paying for such coverage at the
effective date of your termination. Such payments will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays.
Notwithstanding the foregoing, if Cerner making payments under this Paragraph
2.C.1.c would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act or result in the
imposition of penalties under the Affordable Care Act, the parties agree to
reform this Paragraph 2.C.1.c in a manner as is necessary to comply with the
Affordable Care Act; and

d.
With respect to outstanding equity awards, fully vest and, if applicable pay or
deliver immediately, or a later date in conformity with Code Section 409A, any
shares or other






--------------------------------------------------------------------------------





property relating to any equity incentive awards granted to you under any Cerner
equity incentive plans after June 1, 2005. For purposes of this Paragraph
2.C.1.d, any performance-based award shall become vested or settled assuming an
"at-target" level of goal achievement had been attained.


2.
Change in Control - Termination by Cerner for other than an Ineligible Severance
Event or Resignation for Good Reason. Subject to you satisfying your obligations
under Paragraph 2.C.3 (Severance Agreement and Release), if there is a Change in
Control of Cerner and within twelve (12) months following the date such Change
in Control becomes effective Cerner terminates your employment for any reason
other than on account of an Ineligible Severance Event or you resign from
employment with Good Reason, then Cerner will, within sixty (60) days (or later
if required by Code Section 409A) of your termination of employment:



a.
Pay you your Accrued Amounts;



b.
Commence severance payments to you equal to the sum of (i) two (2) years’ base
salary (based on your annual base salary at the time of your termination or
resignation), plus (ii) two (2) times the average annual cash bonus you received
from Cerner during the three (3) years preceding the termination or resignation
of your employment, less (iii) normal tax and payroll deductions. Such severance
pay will be payable in lump sum within sixty (60) days of the effective date of
the termination of your employment;

  
c.
Commence payments to you having an aggregate value equal to twenty-four (24)
times the difference between the monthly COBRA continuation premium cost to
cover you and your dependents (to the extent covered under Cerner's health,
vision and dental plans on the date of your termination of employment) under
Cerner's health, vision and dental plans in effect as of the date of your
termination and the monthly amount you were paying for such coverage at the
effective date of your termination. Such payments will be payable pro rata
during the twenty-four (24) month severance term on Cerner’s regular paydays.
Notwithstanding the foregoing, if Cerner's making payments under this Paragraph
2.C.2.c would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act or result in the
imposition of penalties under the Affordable Care Act, the parties agree to
reform this Paragraph 2.C.2.c in a manner as is necessary to comply with the
Affordable Care Act; and



d.
Fully vest all outstanding unvested equity incentive awards granted to you under
any Cerner equity incentive plans after June 1, 2005. For purposes of this
Paragraph 2.C.2.d, any performance-based award shall become vested or settled
assuming an "at-target" level of goal achievement had been attained.



3.
Severance Agreement and Release. As a condition to your receiving severance in
accordance with this Paragraph 2.C, upon your resignation or the termination of
your employment, you agree to promptly execute and not revoke a written
severance agreement, which release will be provided to you within ten (10) days
of your termination date, containing normal and customary provisions, including
but not limited to, a release releasing Cerner from any claims against Cerner
related to your employment with Cerner that you might have at the time of or
following the termination of your employment, and reasonable and customary
representations and warranties.



4.
Forfeiture and Reimbursement. Further, notwithstanding anything to the contrary
in this Executive Severance Agreement, if you breach any confidentiality,
non-competition or other material provision in your Employment Agreement
following the termination of your employment with Cerner, Cerner’s obligation,
if applicable, to deliver severance payments and benefits to you under this
Paragraph 2.C, and the vesting of any equity incentive awards described in this
Paragraph 2.C, will cease immediately, you will reimburse Cerner the amount of
severance payments delivered to you by Cerner prior to such breach by you, and
you will forfeit to Cerner all equity incentive awards (or the proceeds of
exercised awards) that vested based on or after such termination of your
employment and prior to your breach.






--------------------------------------------------------------------------------







5.
ERISA Claims Review Procedures. To the extent any severance payments described
in this Paragraph 2.C are covered by the Employee Retirement Income Security Act
of 1974, as amended, Claims Review Procedures are available from Cerner.



6.
Compliance with Section 409A.



a.
General Compliance. This Executive Severance Agreement and any severance
payments contemplated to be made hereunder is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Executive Severance Agreement, payments provided under this Executive Severance
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Executive
Severance Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Executive
Severance Agreement shall be treated as a separate payment. Any payments to be
made under this Executive Severance Agreement upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, Cerner makes no representations that the payments
and benefits provided under this Executive Severance Agreement comply with
Section 409A, and in no event shall Cerner be liable for all or any portion of
any taxes, penalties, interest, or other expenses that may be incurred by you on
account of non-compliance with Section 409A.



b.
Specified Employees. Notwithstanding any other provision of this Executive
Severance Agreement, if any payment or benefit provided to you in connection
with your termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and you are determined
to be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the your termination date or, if earlier,
on your death (the "Specified Employee Payment Date"). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to you in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.



c.
Reimbursements. To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Executive Severance Agreement shall be
provided in accordance with the following:



i.
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;



ii.
any reimbursement of an eligible expense shall be paid to you on or before the
last day of the calendar year following the calendar year in which the expense
was incurred; and



iii.
any right to reimbursements or in-kind benefits under this Executive Severance
Agreement shall not be subject to liquidation or exchange for another benefit.



D.
Partial Accelerated Vesting upon a Change in Control. In connection with a
Change in Control, 50% of each outstanding and unvested equity incentive award
granted to you under any Cerner equity incentive plan after June 1, 2005 and
prior to the date of the Change in Control becomes effective will become vested
on the date the Change in Control becomes effective. The remaining 50% of each
such outstanding equity incentive award that has not yet vested will continue to
vest according to its






--------------------------------------------------------------------------------





vesting schedule (unless your employment is terminated for any reason other than
in connection with an Ineligible Severance Event or you resign for Good Reason
within twelve (12) months following the date the Change in Control becomes
effective, in which case 100% of such award will become vested as provided above
in Paragraph 2.C.2; or in the event your employment is terminated for any reason
other than in connection with an Ineligible Severance Event or a Constructive
Termination at any time after twelve (12) months following a Change in Control,
in which case 100% of such award will become vested as provided above in
Paragraph 2.C.1). For purposes of this Paragraph 2.D, any performance-based
award which becomes 50% vested upon a Change in Control shall mean that an
"at-target" level of goal achievement had been attained with respect to 50% of
the award.


E.
Modified 280G Carve-Back. Notwithstanding anything contained in this Executive
Severance Agreement to the contrary, if on an after-tax basis the aggregate
payments and benefits paid pursuant to Paragraph 2.C.2 or Paragraph 2.D would be
larger if the portion of such payments and benefits constituting "parachute
payments" under Code Section 280G were reduced by the minimum amount necessary
to avoid the imposition of the excise tax under Code Section 4999, then such
payments and benefits shall be reduced by the minimum amount necessary to avoid
such excise tax.  Any such reduction shall occur in a manner that maximizes your
economic position. In applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. Any determination required under this Paragraph 2.E shall be made in
writing in good faith by an accounting firm selected by Cerner, which is
reasonably acceptable to you (the “Accountants”). Cerner and you shall provide
the Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Paragraph 2.E.
Cerner shall be responsible for all fees and expenses of the Accountants.



F.
409(a) Modifications. Notwithstanding anything to the contrary herein, Cerner
may modify your Employment Agreement and this Executive Severance Agreement from
time to time without your consent if Cerner’s legal counsel deems doing so to be
advisable to comply with Section 409A of the Code and you agree that any such
modifications shall be binding upon you.



G.
Relocation. Cerner may pay or reimburse you for certain reasonable costs
associated with any relocation required by Cerner in conjunction with a position
with Cerner pursuant to the terms of Cerner’s published relocation policy, as
may be amended from time to time. In the event that Cerner pays or reimburses
you for any relocation costs, you agree to repay such sums to Cerner in
accordance with the terms of the relocation policy in effect at the time of your
move if (i) you voluntarily resign from employment with Cerner for any reason
within two (2) years of the date your relocation is complete or (ii) Cerner
terminates your employment due to your dishonesty, illegal conduct or breach of
Cerner’s policies or this Agreement within two (2) years of the date your
relocation is complete. You further agree that Cerner may, at its discretion,
deduct from your paycheck(s), including your final paycheck, any such sums
required to be repaid under this provision and that you will repay Cerner any
outstanding balance owed within 30 days of your employment termination.
Regardless of the duration stated herein, nothing contained in this provision
shall create employment for a definite term or otherwise modify the parties “at
will” relationship set forth in Paragraph 2.A of this Agreement. This allowance
applies to full-time associates on a discretionary basis and only applies to
part-time associates as specifically made eligible.



H.
Other Assistance. Cerner may pay or reimburse you for certain reasonable costs
associated with Other Assistance Programs in which Cerner provides assistance,
pursuant to the terms of such Other Assistance Programs' policies, as may be
amended from time to time. In the event that Cerner pays or reimburses you for
any costs associated with such Other Assistance Programs, you agree to repay
such sums to Cerner in accordance with the terms of the applicable Other
Assistance Programs policy in effect at the time of you participation in such
Other Assistance Program if (i) you voluntarily resign from employment with
Cerner for any reason within two (2) years of the date of your participation in
the application Program is complete, or (ii) Cerner terminates your employment
due to your dishonesty, illegal conduct, or breach of Cerner's policies or this
Agreement within two (2) years of the date you participation in the applicable
program is complete. You further agree that Cerner may, at its discretion,
deduct from your paycheck(s), including your final paycheck, any such sums
required to be repaid under this provision and that you will repay Cerner any
outstanding balance owed within 30 days of






--------------------------------------------------------------------------------





your employment termination. Regardless of the duration stated herein, nothing
contained in this provision shall create employment for a definite term or
otherwise modify the parties "at will" relationship set forth in paragraph 2.A.
of this Agreement. This allowance applies to full-time employees on a
discretionary basis and only applies to part-time associates as specifically
made eligible.


I.
Sales Associate/Cerner Consulting Provisions. If you are employed by Cerner in a
sales capacity or in certain Cerner Consulting roles, additional provisions
incorporated as Attachment IV to this Agreement are applicable to your
employment relationship.



2.
PARAGRAPH 3 MODIFICATION. The following is added to Paragraph 3 of your
Employment Agreement:



Nothing in this paragraph (i) prohibits you from using or disclosing
Confidential Information in connection with reporting possible violations of law
or regulation to any governmental agency or entity or attorney in accordance
with any whistleblower protection provisions of applicable law or regulation
including 18 U.S.C. § 1833 or (ii) requires notification or prior approval by
Cerner of any reporting described in clause (i). However, any disclosure must be
made in accordance with the applicable law or regulation and in a manner that
limits-to the furthest extent possible-disclosure of Confidential Information.
3.
ENTIRE AGREEMENT AND PRIOR AGREEMENTS.

We agree that your Employment Agreement, as amended by this Executive Severance
Agreement, otherwise remains in full force and effect. This Executive Severance
Agreement represents your entire agreement with Cerner concerning the subject
matter hereof and cancels, terminates and supersedes any of your previous oral
or written understandings or agreements with Cerner or with any director,
officer or representative of Cerner with respect to the subject matter hereof.
Without limitation, the severance benefits and payments eligible to be provided
under this Executive Severance Agreement supersede and replace any benefits or
payments you might otherwise be eligible to receive under your Employment
Agreement, the Cerner Enhanced Severance Pay Plan, any successor thereto, or any
other broad-based Cerner severance plan or policy which otherwise would be
applicable to you.




This Cerner Executive Severance Agreement is executed as of this 14 day of
December, 2017.


/s/ John T. Peterzalek     
John T. Peterzalek




Cerner Corporation




By: /s/ Julia M. Wilson    
Julia M. Wilson
Executive Vice President and Chief People Officer













--------------------------------------------------------------------------------





APPENDIX A
DEFINITION OF TERMS
CAUSE means your material breach of your Employment Agreement, fraud against
Cerner, misappropriation of Cerner’s assets, dishonesty, embezzlement from
Cerner, theft from Cerner, material neglect of your duties and responsibilities
hereunder, your arrest and indictment for a crime involving drug abuse,
violence, dishonesty or theft, your taking any action or omitting to take any
action that results in a violation of the Sarbanes-Oxley Act of 2002, or any
related statutes, laws or regulations or material breach of Cerner’s policies.
CHANGE IN CONTROL means:
(i)    The acquisition by any individual, entity or group (a “Person”) within
the meaning of Section 12(d)(3) or 13(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either: (A) the then outstanding shares of common stock of Cerner (the
“Outstanding Cerner Common Stock”), or (B) the combined voting power of the then
outstanding voting securities of Cerner entitled to vote generally in the
election of directors (the “Outstanding Cerner Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (X) any acquisition directly from
Cerner, (Y) any acquisition by Cerner, or (Z) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Cerner or any
corporation controlled by Cerner; or
(ii)    Individuals who, as of the date hereof, constitute the Cerner Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Cerner’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Cerner ( a
“Business Combination”), in each case, unless, following such Business
Combination, (A), all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Cerner Common Stock
and Outstanding Cerner Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of Cerner resulting
from such Business Combination (including, without limitation, a corporation
which as a result of such transaction owns Cerner or all or substantially all of
Cerner’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Cerner Common Stock and Outstanding
Cerner Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of Cerner or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding shares of common stock of Cerner
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the Board of Directors of Cerner resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the board, providing for
such Business Combination; or
(iv)    Approval by the shareholders of Cerner of a complete liquidation or
dissolution of Cerner.
CONSTRUCTIVE TERMINATION means the occurrence of any of the following without
your consent: (1) a material, adverse change in your authority, position,
duties, or responsibilities (other than temporarily while you are physically or
mentally incapacitated or as required by applicable law) or reporting structure
such that you no longer report to the Chief Executive Officer, President or the
Board of Directors, (2) a material reduction in your base salary or target bonus
opportunity, (3) a relocation of the principal location at which you are
required to perform your duties to more than twenty-five (25) miles from the
Kansas City metropolitan area and which is adverse to you, or (4) any other
action or inaction that constitutes a material breach by Cerner of your
Employment Agreement. You cannot terminate your





--------------------------------------------------------------------------------





employment on account of a Constructive Termination unless you have provided
written notice to Cerner of the existence of the circumstances providing grounds
for termination on account of a Constructive Termination within thirty (30) days
of the initial existence of such grounds and Cerner has had at least thirty (30)
days from the date on which such notice is provided to cure such circumstances.
If you do not terminate your employment on account of a Constructive Termination
within ninety (90) days after the first occurrence of the applicable grounds,
then you will be deemed to have waived your right to terminate on account of a
Constructive Termination with respect to such grounds.
DISABILITY means a physical or mental illness, as determined by an accredited
physician, which causes you to be unable to perform your duties hereunder for
ninety (90) consecutive days, or for an aggregate of ninety (90) days during any
period of twelve (12) consecutive months.
GOOD REASON means the occurrence of any of the following, without your consent:
(1) a material, adverse change in your authority, duties, position or
responsibilities (other than temporarily while you are physically or mentally
incapacitated or as required by applicable law) or reporting structure such that
you no longer report to the Chief Executive Officer, President or the Board of
Directors, (2) a material reduction in your base salary or target bonus
opportunity, (3) a relocation of the principal location at which you are
required to perform your duties to more than twenty-five (25) miles from the
Kansas City metropolitan area and which is adverse to you, or (4) any other
action or inaction that constitutes a material breach by Cerner of your
Employment Agreement. You cannot terminate your employment on account of a Good
Reason unless you have provided written notice to Cerner of the existence of the
circumstances providing grounds for termination on account of a Good Reason
within thirty (30) days of the initial existence of such grounds and Cerner has
had at least thirty (30) days from the date on which such notice is provided to
cure such circumstances. If you do not terminate your employment on account of a
Good Reason within ninety (90) days after the first occurrence of the applicable
grounds, then you will be deemed to have waived your right to terminate on
account of a Good Reason with respect to such grounds.









































































--------------------------------------------------------------------------------







CERNER ASSOCIATE EMPLOYMENT AGREEMENT


This Cerner Associate Employment Agreement describes the formal employment
relationship between


John T. Peterzalek


and Cerner Corporation, a Delaware corporation


This Agreement is effective on the 14 day of July, 2003.


1.
CERNER'S LETTER OFFERING EMPLOYMENT TO YOU.



At the time you accepted employment with Cerner, you received an offer letter
outlining or confirming the specifics of Cerner's offer of employment to you.
The position, terms, compensation, benefits and other provisions of that offer
letter represent the initial conditions of your Cerner employment. The offer
letter is incorporated into this Agreement as Attachment I. Any amendments or
changes to the offer letter are included as part of Attachment II to this
Agreement, and supersede the terms in the offer letter. Cerner reserves the
right to modify at anytime the conditions of your employment by Cerner. Except
where specifically set forth otherwise, all terms and conditions of this
Agreement apply to both full-time and part-time associates.


2.
EMPLOYMENT RELATIONSHIP.



A.
Formation. By signing this Agreement, you represent that every material fact
contained in your resume and application for employment with Cerner is true and
accurate to the best of your knowledge and belief. You also agree that
falsification of your resume or application is grounds for immediate discharge.



B.
Type. To the extent permitted by law, your employment relationship with Cerner
is "at will", which means that you may resign from Cerner at any time, for any
reason, or for no reason at all, and without advance notice (except as described
below). It also means that Cerner may terminate your employment at any time, for
any legally permitted reason, or for no reason at all, and without advance
notice.



C.
Resignation and Termination. You agree to cooperate with Cerner by participating
fully in an exit interview in the event you leave the employ of Cerner. You
agree to give Cerner written notice of your intention to resign from employment
at least ten (10) business days prior to the last day you intend to work at
Cerner. To facilitate the provisions of paragraphs 7 and 8 of this agreement,
you also agree to report to Cerner, in conjunction with your written notice of
intent, the identity of your new employer (if any) and the nature of your
proposed duties for that employer. Cerner, however, reserves the right either to
accelerate your intended effective termination date to an earlier actual date or
to allow your intended effective termination date to stand.



If you resign, however, with fewer than ten (10) business days notice, or if you
actually leave Cerner's employ prior to expiration of the ten business days
notice period and without the permission of Cerner, then you agree that (to the
extent permitted by law) no vacation pay, salary or other compensation otherwise
due, from the date of your resignation notice until the time of your approved
effective termination date, will be owed or paid to you by Cerner. Failure to
provide a two week notice period may affect your future rehire ability with
Cerner.


If you are a full-time associate and Cerner terminates your employment within
the first 12 months of employment (and unless the termination was due to your
dishonesty, illegal conduct, or breach of Cerner's policies or this Agreement),
Cerner will pay you in conjunction with such termination the equivalent of
twelve (12) months of base salary (exclusive of commissions, advances against
commissions, bonus and other non-salary compensation and Associate benefits). If
your employment is terminated after one (1) year but less than two (2) years of
service (and unless the termination was due to your dishonesty, illegal conduct,
or breach of Cerner's policies or this Agreement), you will receive six (6)
months of base salary (exclusive of commissions, advances against commissions,
bonus and other nonsalary compensation and Associate benefits) as a severance
benefit. If you are terminated after two (2) years of service you will receive
the standard executive severance benefit for your level in accordance with the
severance plan in place at that time.





--------------------------------------------------------------------------------







In the event your termination occurs during a performance period associated with
a documented bonus or incentive compensation plan, any final payments to you as
a result of your participation in such plan will be determined by the documented
procedures of the plan.


Cerner may pay or reimburse you for certain reasonable costs associated with any
relocation required by Cerner in conjunction with a position with Cerner
pursuant to the terms of Cerner's published relocation policy, as may be amended
from time to time. In the event that Cerner pays or reimburses you for any
relocation costs, you agree to repay such sums to Cerner in accordance with the
terms of the relocation policy in effect at the time of your move if (i) you
voluntarily resign from employment with Cerner for any reason within two (2)
years of the date your relocation is complete or (ii) Cerner terminates your
employment due to your dishonesty, illegal conduct, or breach of Cerner's
policies or this Agreement within two (2) years of the date your relocation is
complete. You further agree that Cerner may, at its discretion, deduct from your
paycheck(s), including your final paycheck, any such sums required to be repaid
under this provision and that you will repay Cerner any outstanding balance owed
within 30 days of your employment termination. Regardless of the duration stated
herein, nothing contained in this provision shall create employment for a
definite term or otherwise modify the parties "at will" relationship set forth
in paragraph 2.B. of this Agreement. This allowance applies to full-time
associates on a discretionary basis and only applies to part-time associates as
specifically made eligible.


Cerner may pay or reimburse you for certain reasonable costs associated with
Other Assistance Programs in which Cerner provides assistance, pursuant to the
terms of such Other Assistance Programs' policies, as may be amended from time
to time. In the event that Cerner pays or reimburses you for any costs
associated with such Other Assistance Programs, you agree to repay such sums to
Cerner in accordance with the terms of the applicable Other Assistance Programs
policy in effect at the time of you participation in such Other Assistance
Program if (i) you voluntarily resign from employment with Cerner for any reason
within two (2) years of the date of your participation in the application
Program is complete, or (ii) Cerner terminates your employment due to your
dishonesty, illegal conduct, or breach of Cerner's policies or this Agreement
within two (2) years of the date you participation in the applicable program is
complete. You further agree that Cerner may, at its discretion, deduct from your
paycheck(s), including your final paycheck, any such sums required to be repaid
under this provision and that you will repay Cerner any outstanding balance owed
within 30 days of your employment termination. Regardless of the duration stated
herein, nothing contained in this provision shall create employment for a
definite term or otherwise modify the parties "at will" relationship set forth
in paragraph 2.B. of this Agreement. This allowance applies to full-time
employees on a discretionary basis and only applies to part-time associates as
specifically made eligible.


In the event Cerner terminates your employment, Cerner reserves the right to set
the effective date of such termination. Upon your resignation or the termination
of your employment, you agree to promptly execute a Termination Statement in the
form of Attachment Ill.


D.
SALES ASSOCIATE/CERNER CONSULTING PROVISIONS. If you are employed by Cerner in a
sales capacity or in certain Cerner Consulting roles, additional provisions
incorporated as Attachment IV to this Agreement are applicable to your
employment relationship.



3.
AGREEMENT NOT TO DISCLOSE OR TO USE CONFIDENTIAL INFORMATION.



You agree that you will forever maintain the confidentiality of Confidential
Information. You will never disclose Confidential Information except to persons
who have both the right and need to know it, and then only for the purpose and
in the course of performing Cerner duties, or of permitting or assisting in the
authorized use of Cerner products and services. In the event your employment
with Cerner terminates (voluntarily or involuntarily), you will promptly deliver
to Cerner all Confidential Information, including any Confidential Information
on any laptop, computer or other communication equipment used by you during your
employment with Cerner.


The above statement includes an agreement to abide by Cerner's internal security
and privacy policies as well as all client security and privacy policies that
are relevant to your job position. As an associate of a healthcare





--------------------------------------------------------------------------------





information technology provider, you may have access to confidential patient
information, which may be protected by federal, state and/or local laws. You
agree to maintain the confidentiality of all such confidential patient
information, including but not limited to health, medical, financial or personal
information, in any form, and you agree not to use any such information in any
manner other than as expressly permitted by all applicable rules and
regulations.


You are aware that Cerner does not expect nor does it want you to disclose trade
secrets or other confidential information of any of your former employers, and
you acknowledge that it is your responsibility not to disclose to Cerner any
information in the nature of a trade secret which would violate your legal
obligation to others.


4.
NON-CERNER EMPLOYMENT.



Except for those part-time associates, hired to work less than 40 hours per
week, employment at Cerner is a full-time responsibility. As a full-time
associate, it is Cerner's expectation that you devote your full time and
attention to meet your Cerner responsibilities and that you will not engage in
any other employment activities which would detract from or conflict with your
ability to carry out your duties at Cerner.


As a part-time associate, it is Cerner's expectation that you devote the
required time and attention necessary to meet your Cerner responsibilities. You
may engage in other employment activities so long as these activities are not in
direct competition with Cerner, and so long as these activities do not detract
from or conflict with your ability to carry out your duties at Cerner.


5.
NEW PRODUCTS AND IDEAS.



With respect to New Products and Ideas that you develop, author, or conceive in
whole or in part while employed at Cerner, plus for one year thereafter, you
agree to keep accurate, complete and timely records of such New Products and
Ideas, and will promptly disclose and fully describe such New Products and Ideas
in writing to Cerner. You further agree to maintain all information respecting
any New Products and Ideas as Confidential Information and shall not disclose
such information to any party outside of Cerner without the express written
approval of an officer of Cerner.


You agree to assign and transfer to Cerner, without further consideration, your
entire right, title and interest in and to all such New Products and Ideas
including any patents, copyrights, trade secrets and other proprietary rights in
the same. You waive any and all moral rights and similar rights of copyright
holders in other countries, including but not limited to rights of attribution
and integrity, which you would otherwise have in any New Products and Ideas.


You agree to execute promptly at Cerner's expense, a written assignment of title
to Cerner, and all letters (and applications for letters) of patent and
copyright, in all countries, for any New Products or Ideas required to be
assigned by this Agreement. You also agree to assist Cerner or its nominee in
every reasonable way (at Cerner's request and expense, but at no charge to
Cerner), both during and after your time of employment at Cerner, in vesting and
defending title to the New Products and Ideas in and for Cerner, in any and all
countries, including the obtainment and preservation of patents, copyrights,
trade secrets and other proprietary rights.


This Section does not apply to your new products and ideas which do not relate
directly to the business of Cerner, and which are developed entirely on your own
time.


6.
PRIOR INVENTIONS.



Any and all patented and unpatented inventions, new products and ideas which you
made prior to your employment by Cerner are excluded from the scope of this
Agreement and are documented on Attachment V, Inventory of Prior Inventions.


7.
NON-COMPETITION AND NON-SOLICITATION.



For a period of two (2) years after the voluntary or involuntary termination of
your employment with Cerner:


A.
You will tell any prospective new employer, prior to accepting employment that
this Employment Agreement exists.






--------------------------------------------------------------------------------







B.
If you have worked for Cerner in a sales capacity, you will not provide services
to any Conflicting Organization in connection with the marketing, sale or
promotion of any Conflicting Product to any person or organization upon whom you
called or whose account you supervised on behalf of Cerner any time during the
last three (3) years of your employment by Cerner.



C.
If you have worked for Cerner in a non-sales capacity during the last three
years of your employment by Cerner, you will not provide services directly or
indirectly related to your employment at Cerner to any Conflicting Organization
in the United States or in any country in which Cerner has a business interest.
However, you may accept employment with a large Conflicting Organization whose
business is diversified, and with a portion of its business that is not a
Conflicting Organization, provided that Cerner, prior to your acceptance of such
employment, shall receive separate written assurances satisfactory to Cerner
from such Conflicting Organization and from you that you will not render
services directly or indirectly in connection with any Conflicting Product.



D.
Notwithstanding the foregoing, nothing contained in this Paragraph 7 shall
prohibit you (after your termination of employment with Cerner) from taking a
position with a general consulting organization whose only Conflicting Product
is the provision of consulting services to the healthcare industry, so long as
you personally do not thereby provide or assist in providing consulting services
to a Client with respect to any Cerner product, process or service or any
Conflicting Product.



E.
You agree not, on behalf of yourself or on behalf of any other person, entity,
or organization, to employ, solicit for employment, or otherwise seek to employ
or retain any Cerner associate or employee, or any employee of a Cerner client
company, or in any way assist or facilitate any such employment, solicitation,
or retention effort.



8.
POST-TERMINATION PAYMENTS BY CERNER.



If you are unable to obtain employment within three (3) months after termination
of your employment at Cerner due solely to the non-competition restrictions
imposed on you by Paragraph 7 of this Agreement, the provision of Paragraph 7
shall continue to bind you only so long as Cerner shall make to you monthly
payments equivalent, on an annualized basis, to your average earnings during the
last three years of your Cerner employment (or of your average Cerner earnings,
if you were employed fewer than 3 years), for each month of such unemployment.


You will, during each month of such unemployment, make conscientious and
aggressive efforts to find employment. You will also, within ten days after the
end of each calendar month, give Cerner a detailed written account of your
efforts to obtain employment. In your monthly written account, you will identify
each Conflicting Organization with which you have sought employment. Cerner
shall, at Cerner's option, be relieved of making a monthly payment to you for
any month during which you fail to seek employment conscientiously and
aggressively, and to account to Cerner as described above. Cerner is obligated
to make such payments to you upon your fulfillment of the conditions set forth
above beginning in the 4th month of your unemployment and continuing for the
following twenty (20) consecutive months (for a total of 21 monthly payments),
unless Cerner gives you:


A.
Written permission to accept available employment, or



B.
A written release from the non-competition obligations set forth in Paragraph 7
of this Agreement.



9.
PUBLICITY RELEASE.



You consent and agree to the use of your name, voice and picture (including but
not limited to use in still photographs, videotape and film formats, and both
during and after your period of employment at Cerner) for advertising,
promotional, public relations, and other business purposes (including its and
their use in newspapers, brochures, magazines, journals and films or videotapes)
by Cerner.









--------------------------------------------------------------------------------





10.
CERNER PROPERTY.



You understand that you may be assigned various items of Cerner property and
equipment to help you carry out your Cerner responsibilities, including but not
limited to keys, credit cards, access cards, Cerner Confidential Information (as
defined in this Agreement), laptops, computer related and other office
equipment, wireless telephone, pagers and/or other computer or communication
devices ("Cerner Property"). When such Cerner Property is issued, you will
formally acknowledge receipt of it when requested to do so and will take all
reasonable precautions and actions necessary to safeguard and maintain it in
normal operating condition. You further agree to accept financial responsibility
for damage or wear to the Cerner Property you are issued beyond that associated
with normal business use. You will notify Cerner immediately of any such damage
or loss. If your employment with Cerner terminates (for any reason), you will
immediately return to Cerner all Cerner Property which you have been issued or
which otherwise belongs to Cerner. You understand that Cerner's vacation policy
states that upon termination, for whatever reason, vacation pay will be paid out
in accordance with the policy only after Cerner has received all Cerner Property
issued to you or then in your possession. You agree to reimburse Cerner for any
attorneys' fees and other collection charges incurred by Cerner in the events it
becomes necessary to file a replevin or other legal action to recover the Cerner
Property from you.


11.
SYSTEMS AND PHYSICAL SECURITY.



You understand the importance of both systems and physical security to the daily
operations of Cerner and to the protection of business information. You will,
therefore, comply with and assist in the vigorous enforcement of all policies,
practices, and procedures which may be developed to ensure the integrity of
Cerner systems and facilities. Further, you understand that willful violation of
such policies, practices, and procedures may result in termination of your
employment.


12.
PRIOR EMPLOYMENT RELATIONSHIPS AND OBLIGATIONS.



By accepting employment with Cerner, you represent to Cerner that you are not
subject to any non-competition or confidentiality agreements that your
employment and activities at Cerner would violate. You also represent and agree
that you will not disclose to Cerner, or induce Cerner to use, any proprietary
or confidential information belonging to any previous employer or to others.


13.
REMEDIES.



By signing this Agreement, you agree that the promises you have made in it are
of a special nature, and that any breach, violation or evasion by you of the
terms of this Agreement will result in immediate and irreparable harm to Cerner.
It will also cause damage to Cerner in amounts difficult to ascertain.
Accordingly, Cerner shall be entitled to the remedies of injunction and specific
performance, as well as to all other legal and equitable remedies which may be
available to Cerner.


14.
INDEMNIFICATION.



You agree to indemnify and hold Cerner harmless from and against any damages,
liability, actions, suits or other claims arising out of your breach of this
Agreement.


15.
MODIFICATION.



This Agreement may not be modified in any respect, except by a written agreement
executed by you and Cerner. However, Cerner may from time to time publish and
adopt supplementary policies with respect to the subject matter of this
Agreement, and you agree that such supplementary policies shall be binding upon
you.


16.
NOTICES.



Any notice required or permitted to be given pursuant to the terms of the
Agreement shall be sufficient if given in writing and if personally delivered by
receipted hand delivery to you or to Cerner, or if deposited in the United
States Mail, postage prepaid, first class or certified mail, to you at your
residence address or to Cerner's Corporate headquarters address or to such other
addresses as each party may give the other party notice in accordance with this
Agreement.





--------------------------------------------------------------------------------







17.
TERM OF THIS AGREEMENT.



This Agreement begins as noted above and will continue in perpetuity, even
though your employment can be terminated by you or by Cerner as described
elsewhere herein.


18.
GOVERNING LAW; JURISDICTION.



This Agreement will be governed by, construed, interpreted, and its validity
determined, under the laws of the State of Missouri. You and Cerner each hereby
irrevocably and unconditionally submits to the nonexclusive jurisdiction of any
Missouri state court or federal court of the United States of America sitting in
Kansas City, Missouri and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement.


19.
SEVERABILITY.



If any provision of this Agreement is held to be unenforceable, then this
Agreement will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of this Agreement, valid and enforceable.


20.
ENTIRE AGREEMENT AND PRIOR AGREEMENTS.



You hereby acknowledge receipt of a signed counterpart of this Agreement and
acknowledge that it is your entire agreement with Cerner concerning the subject
matter. This Agreement cancels, terminates, and supersedes any of your previous
oral or written understandings or agreements with Cerner or with any officer or
representative of Cerner with respect to your employment with Cerner.


21.
SUCCESSORS.



This Agreement shall be binding upon Cerner's successors and assigns. This
Agreement shall also be binding upon your heirs, spouse, assigns and legal
representatives.


****************************************


This Employment Agreement is executed this 14 day of July, 2003.










/s/ John T. Peterzalek
Associate
 
 
Cerner Corporation
 
/s/ Cerner Representative
Cerner Human Resources










--------------------------------------------------------------------------------





APPENDIX A


DEFINITION OF TERMS


CERNER CORPORATION and CERNER mean Cerner Corporation, the Delaware corporation.
The terms also cover all of Cerner Corporation's parent, subsidiary and
affiliate corporations and business enterprises, both presently existing and
subsequently created or acquired. Such affiliate corporation may be directly or
indirectly controlled by Cerner or related to Cerner by equity ownership.


CLIENT means any actual or potential customer or licensee of Cerner.


CONFIDENTIAL INFORMATION means Cerner, Client and Vendor trade secrets. It also
means other Cerner, Cerner Associate, Client, and Vendor information which is
not generally known, and is proprietary to Cerner Corporation or to Cerner
Associates, Clients, and Vendors. It includes, but is not limited to, research,
design, development, installation, purchasing, accounting, marketing, selling,
servicing, finance, business systems, business practices, documentation,
methodology, procedures, manuals {both internal and user), program listings,
source codes, working papers, Client and Vendor lists, marketing and sales
materials not otherwise available to the general public, sales activity
information, computer programs and software, compensation plans, your personal
compensation, performance evaluations, patient information and other
client-related data, and all other non-public information of Cerner and its
Associates, Clients, and Vendors.


CONFLICTING ORGANIZATION means any person or organization engaged (or about to
become engaged) in research, development, installation, marketing, selling, or
servicing with respect to a Conflicting Product.


CONFLICTING PRODUCT means any product, process or service which is the same as,
similar to, or competes with any Cerner product, process or service with which
you worked during the last three years of your employment by Cerner, or about
which you have acquired Confidential Information.


NEW PRODUCTS AND IDEAS means discoveries, computer programs, improvements, works
of authorship, designs, methods, ideas and products (whether or not they are
described in writing, reduced to practice, patentable or copyrightable) which
results from any work performed by you for Cerner, or involve the use of any
Cerner equipment, supplies, facilities or Confidential Information, or relate
directly to the business of Cerner, or relate to Cerner's actual or demonstrably
anticipated research or development.


OTHER ASSISTANCE PROGRAMS means programs that Cerner may pay or reimburse you
for certain reasonable costs incurred and also provide for Cerner's recovery of
such amounts as specified in the policies of such Other Assistance Programs, as
may be amended from time to time. Other Assistance Programs include, but are not
limited to: tuition assistance, specialty external training, and immigration
assistance. Cerner reserves the right to establish future assistance programs
and designate such programs as Other Assistance Programs for purposes of
inclusion under paragraph 2.C. of this Agreement.


VENDOR means any actual or potential licensor, supplier, contractor, agent,
consultant or other purveyor of products or services to Cerner.







--------------------------------------------------------------------------------





APPENDIX B


SUMMARY OF ATTACHMENTS


The following documents, if noted, are incorporated as attachments to this
Employment Agreement.




Included
 
Not
Included
 
Attachment
Description
 
 
 
 
 
 
X
 
 
 
I
Original Offer Letter
 
 
 
 
II
Offer Letter Amendments
X
 
 
 
III
Termination Statement
X
 
 
 
IV
Sales Associate Provisions
 
 
 
 
V
Inventory of Prior Inventions




















--------------------------------------------------------------------------------





ATTACHMENT Ill




TERMINATION STATEMENT


I represent that I have complied with all the provisions of the Cerner Associate
Employment Agreement entered into between Cerner Corporation and me on the
__________________ day of -___________, ______ in that:


1.
I have not improperly disclosed or otherwise misused any of the Confidential
Information covered by such Agreement. I shall continue to comply with all the
continuing terms of the Agreement, including but not limited to the
non-disclosure and (for the required term) non-compete provisions, and also
including but not limited to the reporting of any New Products and Ideas
conceived or made by me as covered by the Agreement.



2.
I do not have in my possession, nor have I taken with me or failed to return,
any records, plans, information, drawings, designs, documents, manuals,
formulae, statistics, correspondence, client and vendor lists, specifications,
blueprints, reproductions, sketches, notes, reports, proposals, or other
documents or materials, or copies of them, or any equipment (including any
laptops, computer equipment, office equipment, wireless telephone, pagers and/or
other computer or communication devices provided to you by Cerner), credit cards
or other property belonging to Cerner or its Clients or Vendors. I have returned
to Cerner (or will return within 10 calendar days or earlier if requested by
Cerner) all material and information compiled or received by me during the term
of such employment. I have returned (or will return within 10 calendar days or
earlier if requested by Cerner) all Confidential Information, as specified by
such Agreement, and all correspondence and other writings. I have returned (or
will return within 10 calendar days or earlier if requested by Cerner) all keys
and other means of access to Cerner's premises. Failure to return such Cerner
Property as defined in Section 10 of my Employment Agreement will result in any
vacation pay that is due to me under the terms of Cerner's vacation policy to be
withheld until the return to Cerner of all such Cerner Property.



3.
I understand and agree that, with regard to all provisions of this Agreement
relating to non-disclosure, non-solicitation, and confidentiality of
information, such provisions shall not cease as of this termination but shall
continue in full force and effect in perpetuity or as otherwise indicated within
this Agreement. In compliance with the Agreement, I shall continue to preserve
as confidential all Confidential Information as defined in the Agreement.



 
Associate Signature Printed Name & Associate #
 
Date
 
Termination Date
 
Cerner Corporation
 
By
 
Title
 












--------------------------------------------------------------------------------





ATTACHMENT IV






SALES ASSOCIATE AND CERNER CONSULTING PROVISIONS




The following provisions are incorporated into this Employment Agreement for all
associates who are responsible for sales activities related to Cerner products
and certain associates in the Cerner Consulting group.


Should my employment by Cerner Corporation terminate for any reason, I
understand and agree that:


1.
Cerner reserves the right to offset any advances made to me against commissions
or other amounts which I owe to Cerner, against available but unpaid salary,
commissions payable, accrued vacation, expense reimbursement, or any other forms
of compensation or reimbursement which may be owed to me. Any such offsets will
be clearly documented by Cerner before they are processed. In addition, I agree
that I will pay to Cerner the amount of any remaining balance owed to Cerner
Corporation after the foregoing deductions, within 30 days of the end of my
employment.



2.
Any commissions to which I might otherwise be entitled will be payable to me
only if the associated contract for products or services has been completed and
fully executed by both parties, and if all deposit monies related to such
contract have been paid in full by the client and received by Cerner prior to my
last date of employment, in accordance with the terms of my Cerner Performance
Plan. Cerner will not unreasonably delay or withhold execution of such contracts
for the purpose of avoiding a commission payment to me, if it would otherwise be
due.



3.
Commissions, bonuses or other incentive-based compensation which may have
accrued but are not payable as of my termination date because of the payment
schedule defined for such compensation in the related Cerner Performance Plan
will be paid to me according to the provisions of such Plan. Such payment will
be subject to the offsets described in item 1 above and will apply only to items
otherwise payable within one year following my termination date.







 
Associate
 
Date
 
Termination Date
 
Cerner Corporation
 
By
 
Title
 








